Little, J.
1. Where a head of a family, to whom an exemption of per* sonalty had been set apart, purchased on credit and obtained title to a wagon, and it appears that in so doing he did not part with any exempted personalty, the wagon became immediately subject to the lien of an existing judgment against the purchaser, and this lien was not divested by reason of the fact that he subsequently made a partial payment upon the purchase-price of the wagon with money made-by hauling therewith.
2. Upon the facts recited, the wagon was, in the magistrate’s court, rightly adjudged subject to the judgment, and there was no error in refusing to.sanction a petition for certiorari alleging to the contrary.

Judgment affirmed.


All the Justices concurring.